—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Finnegan, J.), rendered January 3, 1994, convicting him of sexual abuse in the first degree and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that he was denied a fair trial by the admission of testimony by the complainant’s mother regarding her daughter’s complaint about the sexual abuse incident. Here, the testimony was properly admissible as evidence of the complainant’s "prompt outcry” (see, People v McDaniel, 81 NY2d 10,16; People v Rice, 75 NY2d 929; People v Barrett, 213 AD2d 416), and the court correctly instructed the *504jury that such evidence was offered not for its truth, but only to show that a complaint was made (see, People v Crimmins, 36 NY2d 230).
The defendant’s remaining contentions lack merit. Rosenblatt, J. P., Ritter, Pizzuto and Altman, JJ., concur.